Per Curiam.
We think there was nothing contumacious about the third party’s conduct shown in the circumstances disclosed in the record, especially if there was an agreement made before the examination that an adjournment would be taken at an hour fixed therein. A fine for such alleged contempt was, therefore, improvident. We conclude that the order should be reversed, with twenty dollars costs and disbursements to the appellant, and the motion to punish for contempt denied, with ten dollars costs, and a direction to appear for further examination will be made and a date fixed in the order to be entered herein on notice.
Present — Martin, P. J., MoAvoy, O’Malley, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion denied, with ten dollars costs. The date for further examination to proceed to be fixed in the order. Settle order on notice.